Error to the Supreme Court of the State of Minnesota. Argued January 20, 1921. De*621cided January 24, 1921. Per Curiam. Dismissed for want of jurisdiction upon authority of § 237 of the Judicial Code, as amended by the Act of September 6,1916, c. 448, §2, 39 Stat. 726; Jett Bros. Distilling Co. v. Carrollton, 252 U. S. 1. Mr. E. C. Bindley, with whom Mr. M. L. Countryman was on the brief, for plaintiff in error. Mr. Richard S. Wiggin, with whom Mr. Charles D. Gould was on the brief, for defendant in error.